DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 27, line 2, it is unclear if the applicant is referring to the same compartments that were previously claimed in claim 21 or if the applicant is claiming “new compartments” that are separate from the compartments previously claimed in claim 21. For this action only, the examiner interprets claim 27, line 2 as follows;; -- the second side wall and the compartments --. Appropriate correction is required.  

Claim 29 recites the limitation "each of the plurality of shelves" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Grueneberg 7,007,615 in view of Volz 2016/0198870.

Regarding claim 21, Grueneberg discloses a display (Fig 2, #12)  movable from a stowed condition (Fig 2) to a deployed condition (Fig 3) comprising:

a first portion (Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) having a back wall (Fig 3, #16), a first side wall (Fig 3, #18) extending outward from the back wall (Fig 3, #16), an opposing second side wall (Fig 3, #20) extending outward from the back wall (Fig 3, #16) and a plurality of vertically spaced compartments (annotated Fig 3 below) extending between the first side wall (Fig 3, #18) and the second side wall (Fig 3, #20); and,

a second portion (Fig 3, #26 lowermost shelf) (annotated Fig 3 below) hingedly connected to the first portion (Fig 3, #16) to enable the second portion (Fig 3, #26 lowermost shelf) (annotated Fig 3 below) to pivot below a portion (upper portions of the first portion that includes the middle shelf #26 (shown in Fig 3) and the areas above the middle shelf #26) of the first portion (Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) and support the first portion (Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) in the deployed position (the lowermost shelf #26 in Fig 3 provides support and stability to the first portion (Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) in the deployed position (as shown in Fig 3), the second portion having a first panel (Fig 5, #26C), a first side wall (Fig 5, #26G) extending from the first panel (Fig 5, #26C) and a second side wall (Fig 5, #26H) extending from the first panel (Fig 5, #26C).

    PNG
    media_image1.png
    576
    736
    media_image1.png
    Greyscale

Grueneberg has been discussed above but does not explicitly teach wherein the first panel is a first graphics panel.

Volz teaches that it is old and well known in the art for shelves (#114) to have graphics thereon [0044].

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach graphics to the first panel (Grueneberg, Fig 5, #26C) of the second portion (Fig 3, #26 lowermost shelf) (annotated Fig 3 above) as taught by Volz in order to make the display of Grueneberg more aesthetically appealing and display advertising or product information.

Regarding claim 22, modified Grueneberg, discloses the display wherein the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) includes a top end (Grueneberg, Fig 5, #26L) when in the deployed condition and the first portion (Grueneberg, Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) includes a bottom end (Grueneberg, annotated Fig 3 below) when in the deployed position, and wherein the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) is hingedly connected to the first potion (Grueneberg, Fig 3, #16) proximate the top end (Grueneberg, Fig 5, #26L) of the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) and the bottom end (Grueneberg, annotated Fig 3 below) of the first portion (Grueneberg, Fig 3, #16).

    PNG
    media_image2.png
    742
    788
    media_image2.png
    Greyscale


Regarding claim 23, modified Grueneberg discloses the display wherein the first graphics panel (Grueneberg, Fig 5, #26C) of the second portion (Grueneberg,Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) is adjacent the back panel (Grueneberg, Figs 2 & 3, #16) of the first portion (Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) when in the stowed position (Grueneberg, Fig 2).

Regarding claim 24, modified Grueneberg discloses the display wherein the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) is hingedly connected to the first portion (Grueneberg, Figs 2 & 3, #16) by a first tab (Grueneberg, Fig 5, #26L, rightmost) extending from the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) that is positioned in a first slot (Grueneberg, Fig 6, #16B) in the first portion (Grueneberg, Fig 3, #16).


Regarding claim 25, modified Grueneberg discloses the display wherein the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) is hingedly connected to the first portion (Grueneberg, Fig 3, #16) by a second tab (Grueneberg, Fig 5, #26L, leftmost) extending from the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) and spaced from the first tab (Grueneberg, Fig 5, #26L, rightmost), and wherein the second tab (Grueneberg, Fig 5, #26L, leftmost)  is positioned in a second slot  (Grueneberg, #16A) (Grueneberg, col 4, lines 27-35) in the first portion (Grueneberg, Fig 3, #16).

Regarding claim 33, modified Grueneberg discloses the display wherein the first portion (Grueneberg, Figs 2 & 3, #16, #18, #20, #26 uppermost shelf, and #26 middle shelf (shown in Fig 3)) is formed from a corrugated paper sheet (Grueneberg, col 1, lines 39-40) & (Grueneberg, col 3, lines 33-34).

Regarding claim 34, modified Grueneberg discloses the display wherein the second portion (Grueneberg, Fig 3, #26 lowermost shelf) (Grueneberg, annotated Fig 3 above) is formed from a corrugated paper sheet (Grueneberg, col 1, lines 39-40) & (Grueneberg, col 3, lines 33-34).



Claims 21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brande 5,259,631 in view of Kenner 2013/0270133.

Regarding claim 21, Brande discloses a display (Fig 2) movable from a stowed condition (Fig 1) to a deployed condition (Fig 2) comprising:
a first portion (#14, #16, #18, & #20) (col 2, lines 59-60) having a back wall (#16), a first side wall (#18) extending outward from the back wall (#16),
an opposing second side wall (#20) extending outward from the back wall (#16) and a plurality of vertically spaced compartments (Fig 2, #28) extending between the first side wall (#18) and the second side wall (#20) (as shown in Fig 2); and,
a second portion (Fig 2, #22) hingedly connected to the first portion (#14, #16, #18, #20, & #12) (as shown in Fig 2) to enable the second portion (Fig 2, #22) to pivot below the first portion (#14, #16, #18, & #20) and support the first portion (#14, #16, #18, & #20) in the deployed position (For clarification, the second portion (Fig 2, #22) is capable of pivoting below the first portion (#14, #16, #18, & #20) and positioned underneath the first portion (#14, #16, #18, & #20) to support the first portion (#14, #16, #18, & #20) in the deployed position, the second portion (Fig 2, #22) having a first
panel (Fig 2, #22) (central panel), a first side wall (Fig 2, #42) extending from the first panel (Fig 2, #22) (central panel) and a second side wall (Fig 2, #44) extending from the first panel (Fig 2, #22) (central panel).

Brande has been discussed above but does not explicitly teach wherein the first panel is a first graphics panel.

Kenner teaches that it is old and well known in the art for a box lid (annotated Fig 20 below) to have graphics thereon.


    PNG
    media_image3.png
    631
    740
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach graphics to the first panel (Brande, Fig 2, #22, central panel) of the second portion (Brande, Fig 2, #22) as taught by Kenner in order to make the box lid/second portion (Brande, Fig 2, #22) of Brande more aesthetically appealing and display advertising or product information.

Regarding claim 26, modified Brande discloses the display wherein the first portion (Brande, #14, #16, #18, & #20) is formed from a rectangular sleeve. 


Regarding claim 27, as best understood, modified Brande discloses the display wherein the rectangular sleeve includes a first wing (Brande, Fig 2, #18, #20, & #28) having the first side wall (Brande,#18), the second side wall (Brande,#20), and the compartments (Brande, #28), and a second wing (Brande, Fig 2, # 16) having the back wall (Brande, Fig 2, #16) connected to a portion (Brande, #18) of the first wing along a fold line.

Regarding claim 28, modified Brande discloses the display wherein the compartments (Brande, Fig 2, #28) are rectangular. 


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brande 5,259,631 and Kenner 2013/0270133; and further in view of Baker 2,174,715.

Regarding claim 29, modified Brande has been discussed above but does not explicitly teach the display further comprising a front wall extending upward from each of the plurality of shelves.

Baker teaches that it is old and well known in the art for a front wall (#3) to extend upwardly from a shelf #5 of compartments (#2), wherein the front wall (#3) displays indicia and/or product information as shown in Fig 1. 
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach front walls (Baker, #3) to shelves (Brande, Fig 2, #30) of the compartments (Brande, Fig 2, #28) in order to display indicia and/or product information relating to products stored in the compartments as taught by Baker.
Response to Arguments
Applicant's arguments filed 06/28/22 have been fully considered but they are not persuasive.
Applicant’s arguments that “Grueneberg does not disclose a second portion that pivots below the first portion to support the first portion. Volz does not cure this deficiency in Gruenenberg. Brande also fails to show a second portion that pivots below the first portion to support the first portion. Kenner does not cure this deficiency in Brande” are not persuasive. 
The examiner maintains that the following limitation “to enable the second portion to pivot below the first portion and support the first portion in the deployed position” is very broad and is also a functional limitation. The rejections of claim 21 above explain how the second portions of both Grueneberg and Brande are capable of pivoting below the first portions and capable of supporting the first portions respectively. The examiner maintains that the applicant does not use narrow enough language to distinguish their invention from the prior art such as claiming that the second portion extends longitudinally in a vertical direction underneath the first portion to support the first portion above a ground surface,    


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVIN K BARNETT/Primary Examiner, Art Unit 3631